IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: EXTENSION OF ADMISSION OF              : No. 61 WM 2017
SONALI SHAHI, ESQ. TO THE BAR OF              :
THE COMMONWEALTH OF                           :
PENNSYLVANIA, ATTORNEY                        :
IDENTIFICATION NO. 319898                     :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of October, 2017, the Petition to Extend Pennsylvania

Bar Admission Pursuant to Pa.B.A.R. 311(g) is GRANTED, IN PART. In order to afford

Sonali Shahi time to seek full admission to the Pennsylvania bar, her temporary

admission is extended until April 30, 2018.